        Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 1 of 11 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RENATO LEDIC,                                         )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    ) Case No.
                                                      )
RESURGENT CAPTIAL SERVICES, LP, and                   )
CACH, LLC,                                            )
                                                      )
            Defendants.                               )
___________________________________                   )


                                     NATURE OF ACTION

         1.    Plaintiff Renato Ledic brings this action against Defendants Resurgent Capital

Services, LP (“Resurgent”) and CACH, LLC (“CACH”) pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                            JURISDICTION, STANDING, AND VENUE

         2.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331.

         3.    Plaintiff has Article III standing to bring this action, as it seeks to redress conduct

by Defendants that caused Plaintiff to suffer intangible harms, which Congress has made legally

cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed.

2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to identify intangible

harms that meet minimum Article III requirements,” and thus “may ‘elevat[e] to the status of

legally cognizable injuries concrete, de facto injuries that were previously inadequate in law.’”

(quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan Servicing,

                                                 1
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 2 of 11 PageID #:2




LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the

protections of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for

redressing these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

        4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff reside in

this district, and where Defendant transacts business in this district.

                     THE FAIR DEBT COLLECTION PRACTICES ACT

        5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

        6.      To protect consumers and ensure compliance by debt collectors, “the FDCPA is a

strict liability statute [and] proof of one violation is sufficient to support summary judgment for

plaintiffs on their federal claim” Hartman v. Meridian Fin. Servs., Inc., 191 F. Supp. 2d 1031,

1046 (W.D. Wis. 2002).

        7.      In order to offer the greatest protections to consumers, “the FDCPA is a strict

liability statute – a collector ‘need not be deliberate, reckless, or even negligent to trigger

liability.” Ruth v. Triumph Partnerships, 577 F.3d 790, 800 (7th Cir. 2009); see also Anderson

v. Credit Bureau Collection Services, Inc., 422 Fed. Appx. 534, 539 (7th Cir. 2011) (“This

means [Plaintiff] is entitled to sue to enforce [the FDCPA’s] provisions, even the “highly

technical” ones . . .”).




                                                  2
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 3 of 11 PageID #:3




       8.      “Because the FDCPA is designed to protect consumers, it is liberally construed in

favor of consumers to effect its purpose.” Ramirez v. Apex Fin. Mgmt., LLC, 567 F. Supp. 2d

1035, 1040 (N.D. Ill. 2008).

       9.      “[C]laims against debt collectors under the FDCPA are to be viewed through the

eyes of the ‘unsophisticated consumer’ . . . the standard is low, close to the bottom of the

sophistication meter.” Avila v. Rubin, 84 F.3d 222, 226 (7th Cir. 1996); see also Gammon v. GC

Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994) (“an unsophisticated consumer standard

protects the consumer who is uninformed, naive, or trusting, yet it admits an objective element of

reasonableness.”).

                                           PARTIES

       10.     Plaintiff is a natural person who at all relevant times resided in the State of

Illinois, County of Cook, and City of Chicago.

       11.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       12.     Resurgent is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       13.     Resurgent is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       14.     CACH is an entity who acquires debt in default merely for collection purposes,

and who at all relevant times was engaged in the business of directly or indirectly attempting to

collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

       15.     CACH is a “debt collector” as defined by 15 U.S.C. § 1692a(6).




                                                 3
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 4 of 11 PageID #:4




                                   FACTUAL ALLEGATIONS

        16.     Plaintiff is a natural person allegedly obligated to pay a debt.

        17.     Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, a personal credit account originally with GE

Money Bank (the “Debt”).

        18.     Resurgent uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

        19.     Resurgent regularly collects or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

        20.     CACH purchases or otherwise acquires debts once owed or once due, or asserted

to be once owed or once due, a creditor.

        21.     The principal purpose of CACH’s business is the collection of debts, whether

through direct or indirect collection.

        22.     CACH acquired Plaintiff’s Debt when it was allegedly in default.

        23.     CACH retained Resurgent to collect the Debt from Plaintiff on its behalf.

        24.     In and before November 2020, Resurgent, itself and on behalf of CACH,

contacted Plaintiff in effort to collect the Debt.

        25.     The Debt is past the statute of limitations and therefore the only way Defendants

could hope to collect it is through communicating with Plaintiff to either make a voluntary

payment arrangement or otherwise causing Plaintiff to take some action that would renew the

limitations period.


                                                     4
        Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 5 of 11 PageID #:5




         26.   Plaintiff sent Resurgent a letter dated November 28, 2020, which demanded that it

cease its collection efforts and refrain from communicating with Plaintiff any further with

respect to the Debt.

         27.   Resurgent received Plaintiff’s November 28, 2020 letter on or about December

22, 2020.

         28.   However, Resurgent, itself and on behalf of CACH, continued sending Plaintiff

letters in effort to collect the Debt, including on or about December 7, 2020, and January 5,

2021.

         29.   Upon receipt of Defendants’ December 7, 2020 letter, Plaintiff sent Resurgent a

letter, dated January 16, 2021, again demanding that it cease all communication with Plaintiff

with respect to the Debt.

         30.   Resurgent received Plaintiff’s January 16, 2021 letter on or about January 26,

2021.

         31.   Yet, Resurgent, itself and on behalf of CACH, sent Plaintiff another letter in

further effort to collect the Debt, dated February 3, 2021.

         32.   By continuing to communicate with Plaintiff in effort to collect the time-barred

Debt after having received Plaintiff’s multiple requests to cease further collection, Defendants

caused Plaintiff undue distress.

         33.   The natural consequence of Defendants’ conduct was to harass Plaintiff and to

coax or intimidate him into making a payment on the time-barred Debt.




                                                 5
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 6 of 11 PageID #:6




                                       COUNT I
                             VIOLATION OF 15 U.S.C. § 1692c(c)
                                      Resurgent

       34.      Plaintiff repeats and re-alleges each factual allegation above.

       35.      “If a consumer notifies a debt collector in writing that the consumer refuses to pay

a debt or that the consumer wishes the debt collector to cease further communication with the

consumer, the debt collector shall not communicate further with the consumer.” 15 U.S.C. §

1692c(c).

       36.      The only exception to this directive to cease communication is that the debt

collector may send one further communication only to advise that it is ceasing communication,

or that it may or intends to invoke a specified remedy. 15 U.S.C. § 1692c(c)(1)-(3).

       37.      Resurgent violated 15 U.S.C. § 1692c(c) by communicating with Plaintiff

multiple times in connection with the collection of the Debt, after having received a letter from

Plaintiff with a request to cease and desist communication.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Resurgent violated 15 U.S.C. § 1692c(c);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and


                                                  6
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 7 of 11 PageID #:7




             f) Awarding such other and further relief as the Court may deem proper.

                                      COUNT II
                             VIOLATION OF 15 U.S.C. § 1692c(c)
                                        CACH

       38.      Plaintiff repeats and re-alleges each factual allegation above.

       39.      Resurgent violated 15 U.S.C. § 1692c(c) by communicating with Plaintiff after

having received a letter from Plaintiff with a request to cease and desist communication.

       40.      CACH, by virtue of its status as a “debt collector” under the FDCPA, is liable for

the conduct of Resurgent—the debt collector it retained to collect on its behalf.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that CACH violated 15 U.S.C. § 1692c(c);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT III
                               VIOLATION OF 15 U.S.C. § 1692d
                                       Resurgent

       41.      Plaintiff repeats and re-alleges each factual allegation above.




                                                  7
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 8 of 11 PageID #:8




       42.      “A debt collector may not engage in any conduct the natural consequence of

which is to harass, oppress, or abuse any person in connection with the collection of a debt.” 15

U.S.C. § 1692d.

       43.      Resurgent violated 15 U.S.C. § 1692d by engaging in conduct which harassed

Plaintiff in connection with the attempted collection of a time-barred Debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Resurgent violated 15 U.S.C. § 1692d;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT IV
                               VIOLATION OF 15 U.S.C. § 1692d
                                         CACH

       44.      Plaintiff repeats and re-alleges each factual allegation above.

       45.      Resurgent violated 15 U.S.C. § 1692d by harassing Plaintiff in connection with its

efforts to collect a time-barred Debt from him.

       46.      CACH, by virtue of its status as a “debt collector” under the FDCPA, is liable for

the conduct of Resurgent—the debt collector it retained to collect on its behalf.


                                                  8
      Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 9 of 11 PageID #:9




       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that CACH violated 15 U.S.C. § 1692d;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT V
                               VIOLATION OF 15 U.S.C. § 1692f
                                       Resurgent

       47.      Plaintiff repeats and re-alleges each factual allegation above.

       48.      The FDCPA also prohibits the use of unfair or unconscionable means to collect or

attempt to collect debts. See 15 U.S.C. § 1692f.

       49.      In addition to the non-exhaustive list of conduct that violates the FDCPA, § 1692f

“allows a court to sanction improper conduct the FDCPA fails to address specifically.” Turner v.

Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013) (quoting Adams v.

Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).

       50.      Resurgent violated 15 U.S.C. § 1692f by using unfair means in connection with

its attempts to collect a time-barred Debt from Plaintiff.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:


                                                   9
    Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 10 of 11 PageID #:10




             a) Adjudging that Resurgent violated 15 U.S.C. § 1692f;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT VI
                               VIOLATION OF 15 U.S.C. § 1692f
                                         CACH

       51.      Plaintiff repeats and re-alleges each factual allegation above.

       52.      Resurgent violated 15 U.S.C. § 1692f by using unfair or unconscionable means to

collect or attempt to collect a Debt from Plaintiff.

       53.      CACH, by virtue of its status as a “debt collector” under the FDCPA, is liable for

the conduct of Resurgent—the debt collector it retained to collect on its behalf.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that CACH violated 15 U.S.C. § 1692f;

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);




                                                 10
    Case: 1:21-cv-02604 Document #: 1 Filed: 05/13/21 Page 11 of 11 PageID #:11




            d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

               pursuant to 15 U.S.C. § 1692k(a)(3);

            e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

               law; and

            f) Awarding such other and further relief as the Court may deem proper.

                                        TRIAL BY JURY

      54.      Plaintiff is entitled to and hereby demands a trial by jury.

Dated: May 13, 2021
                                              Respectfully submitted,

                                              s/Joseph Panvini
                                              Joseph Panvini
                                              McCarthy Law, PLC
                                              4250 N. Drinkwater Blvd. Ste. 320
                                              Scottsdale, AZ 85251
                                              Telephone: (602) 456-8900
                                              Facsimile: (602) 218-4447
                                              litigation@mccarthylawyer.com
                                              Attorney for Plaintiff




                                                 11
